NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/JP2019/016385 filed 16 April 2019.
	Acknowledgement is also made of Applicant’s claim for foreign priority to JP2018-081268 filed 20 April 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
Claims 1-6, as amended, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the contact between the lowermost arc surface and the upper plane surface.

The closest prior art of record includes Morgan et al. (US 3,416,792, hereinafter Morgan).
Regarding independent claim 1, Morgan teaches an exercise apparatus comprising:
a placement part (blocks 22) on which legs of a user are placed (Fig. 1);
a main body part (platform unit 14) which rotationally moves over a predetermined range by alternate movement of the legs of the user placed on the placement part (Col. 2, lines 35-40: “it is presently the herein disclosed idea to make the platform or “board” just long enough for one rider to stand thereon in the manner shown in phantom lines (FIG. 1) and teeter or rock back and forth.”); and
restraining means (base unit 6) which prevents movement of the main body part in a direction orthogonal to a rotational direction of the main body part, and restrains movement of the main body part in the rotational direction (Fig. 1. Flanges 10 prevent movement in one direction and restrain movement to the side to side direction.), wherein
the restraining means having
a recessed part formed in the main body part (Fig. 4 shows a recess between the sector-shaped sections 20.),
a projection part (flanges 10) fitted into the recessed part (Figs. 1-4), and
a base part (bottom 8) comprising an upper plane surface and the projection part being fixed to the base part (Fig. 2),
the main body part is rotatably supported with respect to the base part and the projection part (Fig. 1), the main body part comprises the placement part, a lowermost arc surface, and the recessed part (Fig. 1).
Morgan fails to teach a portion of the lowermost arc surface is in direct contact with a portion of the upper plane surface of the base part.

Regarding independent claim 6, Morgan teaches an exercise apparatus comprising:
a main body (platform unit 14) which includes an upper surface (flat plate 16), a lowermost arc surface (bottom surface of sections 20), and a recession (Fig. 4 shows a recess between the sector-shaped sections 20.), the main body rotationally moving over a predetermined range by alternate movement of legs of a user placed on the upper surface (Fig. 1), and
a base (base unit 6) which includes an upper plane surface (bottom 8) and a projection (flanges 10) that engages with the recession (Figs. 1-4), …
wherein the recession and the projection prevent movement of the main body in a direction orthogonal to a rotational direction of the main body, and restrain movement of the main body in the rotational direction (Fig. 1. Flanges 10 prevent movement in one direction and restrain movement to the side to side direction.).
Morgan fails to teach wherein the lowermost arc surface of the main body is in direct contact with the upper plane surface of the base and the lowermost arc surface rotates on the upper plane surface of the base so that the main body rotationally moves on the base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784